Title: To James Madison from John and Thomas Vowell, 9 December 1803
From: Vowell, John,Vowell, Thomas
To: Madison, James



Sir,
Alexa 9th Decr 1803
The Brig Celia arrived here yesterday from Malaga and by her we receivd from Messrs Grivegne & Co some Wine & Fruit agreable to their request we have the pleasure of forwarding them ⅌ Laceys packet, as follows. Viz

TJ
1 Qr Cask Malaga Wine cased
"
1 Bundle containing 4 Boxes Raisins
"
4 Jam Grapes & 1 Bag Almonds
JM
1 Qr Cask Malaga Wine Cased
"
1 Bundle contg 4 Boxes Raisins
"
4 Jam Grapes & 1 Bag Almonds
which we trust will be receivd in good order. We are respectfully Sir Yr Most Obed Servts
Jno & Thos Vowell
 

   
   RC (DLC).



   
   On 21 June 1804 Jefferson “put into the hands of Mr Madison to pay freight of a qr. cask of Mountain (Malaga) wine from Kirkpatrick recd. last December 19. D. & fruits” (James A. Bear, Jr., and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826 [2 vols.; Princeton, 1997], 2:1129–30).



   
   Brothers John Crisp Vowell and Thomas Vowell, Jr., owned a warehouse and wharf in Alexandria (Moore, Seaport in Virginia [1972 reprint], pp. 160, 224).


